DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2022 has been entered.

Claim Status
Claims 1-3, 5-19, 21-23 are currently presenting for examination.

This action has been made NON-FINAL.

Response to Arguments
Applicant's arguments filed on 05/26/2022 have been considered but are moot in view of the new ground(s) of rejection.

Examiner’s Comments
Examiner would also like to state for the record the following regarding these limitations:
“the Handover Preparation Information message including a sourceRB-Configlntra5GC field that includes the at least one radio bearer configuration for communication of Protocol Data Units between the source fifth-generation base station and the user equipment” (claim 1).
“the Handover Preparation Information message including a sourceRB-Configlntra5GC field that includes the at least one radio bearer configuration for communication of Protocol Data Units between the source fifth-generation base station and the user equipment” (claim 8)
These limitations, specifically “sourceRB-Configlntra5GC field”, are not described in provisional application 62715061, therefore these limitations are not entitled to the priority date of the provisional application.
As thus, for the purpose of examination, the priority date for these limitations will be 07/31/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-7, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Fang, US 2019/0261240 in view of Han, US 2019/0357076 and Young, US 2014/0018085 and Han, US 2022/0159529 (Han 2).

For claim 1. Fang teaches: A method of transferring a radio bearer configuration, the method comprising a source fifth-generation base station (Fang, fig 3, paragraph 90-94, “When the core network and the access network adopt different QoS mechanisms and an evolved eNB and a 5G base station cannot identify each other's RRC protocol, the method described above may implement the handover on an Xn interface between the evolved eNB and the 5G base station which can ensure the QoS (e.g., no data packet is lost and no data packet is repeatedly transmitted).”; handover between evolved eNB and the 5G base station means handover from 5G base station to evolved eNB and vice versa; when handover is from 5G base station to evolved eNB, source base station is 5G base station, target base station is evolved eNB; also see fig 4, paragraph 100-109 and fig 5, paragraph 110-121 for more details about the handover process from the perspectives of the target base station and UE):
sending a Handover Request message including a Handover Preparation Information message to a Evolved Universal Terrestrial Radio Access base station, the Handover Preparation Information message including a source RB-ConfigIntra5GC field that includes the at least one radio bearer configuration for communication of Protocol Data Units between the source fifth-generation base station and the user equipment; (Fang, fig 3, paragraph 90-94, “In step 302, a source base station transmits a handover request message to a target base station when a user equipment (UE) is being handed over from the source base station to the target base station, where the handover request message carries one or more data radio bearer (DRB) information items configured by the source base station for the UE and one or more flow quality of service (Qos) information items configured by a core network side for the UE.”; implicit that a Handover Request message including a Handover Preparation Information message; also implicit that Handover Preparation Information message including a field (a source RB-ConfigIntra5GC field) to carry the radio bearer configuration information)
in response to sending the Handover Request message, receiving a Handover Request Acknowledge message from the Evolved Universal Terrestrial Radio Access base station that includes an Evolved Universal Terrestrial Radio Access Radio Resource Control (RRC) message including a radio bearer configuration based in part on the at least one radio bearer configuration for communication of Protocol Data Units between the source fifth-generation base station and the user equipment, the included radio bearer configuration including a radio link control (RLC) configuration; (Fang, fig 3, paragraph 90-94, “In step 304, the source base station receives a handover request acknowledgement message transmitted by the target base station. The handover request acknowledgement message carries first DRB configuration information generated by the target base station for the UE according to the handover request message.”; more details about what is included in DRB configuration information in fig 4, paragraph 100-109 which describes the handover process from the perspective of the target base station, “In step 404, the target base station generates first DRB configuration information for the UE according to the handover request message. In step 406, the target base station transmits a handover request acknowledgement message carrying the first DRB configuration information to the source base station. In an exemplary embodiment, the process of generating first DRB configuration information by the target base station for the UE according to the handover request message includes: … determining, by the target base station, the DRB addition modification list and the DRB release list to be the first DRB configuration information. In an exemplary embodiment, each DRB configuration information in the DRB addition modification list includes a first DRB ID and one or more of the following: one or more flow IDs or QoS IDs associated with a DRB corresponding to the first DRB ID, packet data convergence protocol (PDCP) configuration information, radio link control (RLC) configuration information and logical channel configuration information.”; DRB configuration information generated by the target base station for the UE is an Evolved Universal Terrestrial Radio Access Radio Resource Control (RRC) message since it is radio resource control information from the target base station (evolved eNB))
and transmitting a Radio Resource Control message including the Evolved Universal Terrestrial Radio Access Radio Resource Control message to the user equipment that is effective to cause the user equipment to perform a handover to the target Evolved Universal Terrestrial Radio Access base station. (Fang, fig 3, paragraph 90-94, “In step 306, the source base station transmits a radio resource control (RRC) connection reconfiguration message carrying the first DRB configuration information to the UE, where the first DRB configuration information is used for being configured radio resources by the UE.” first DRB configuration information is an Evolved Universal Terrestrial Radio Access Radio Resource Control message since it is radio resource control information from the target base station (evolved eNB); more details from the perspective of the UE in fig 5, paragraph 110-121, “In step 502, when a user equipment (UE) is being handed over from a source base station to a target base station, the UE receives a radio resource control (RRC) connection reconfiguration message carrying DRB configuration information transmitted by the source base station… the process of the UE configuring radio resources according to the DRB configuration information in the RRC connection reconfiguration message includes: configuring, by the UE, radio resources for the first DRB according to each tuple information in the DRB addition modification list, and releasing radio resources of the second DRB corresponding to the second DRB ID according to the second DRB ID in the each tuple information in the DRB release list.”)
Fang doesn’t teach: applying at least one radio bearer configuration to configure at least one radio bearer for communication of Protocol Data Units between the source fifth-generation base station and a user equipment, the at least one radio bearer configuration including a Protocol Data Unit (PDU) Session Identity and a radio bearer identity, the PDU Session Identity being different than the radio bearer identity.
Han from the same or similar fields of endeavor teaches: applying at least one radio bearer configuration to configure at least one radio bearer for communication of Protocol Data Units between the source fifth-generation base station and a user equipment, the at least one radio bearer configuration including a Protocol Data Unit (PDU) Session Identity and a radio bearer identity, the PDU Session Identity being different than the radio bearer identity (Han, paragraph 53-55, “According to a fourteenth aspect, an embodiment of this application provides a communication processing method, applied to a radio access network device or a processor of the radio access network device, and including: establishing a protocol data unit session PDU session for a terminal; and during a process of the PDU session establishment, sending configuration information of a data radio bearer DRB to the terminal, where the configuration information of the DRB includes identity information of the DRB, identity information of the PDU session”; fig 1, gNB (5G base station); also see paragraph 189-214 for more details, “This embodiment of this application provides the following several optional radio resource configuration manners… The radio resource configuration solution provided in this embodiment… may be applied to a plurality of scenarios such as an RRC process, a handover process, and addition, release, or modifying process of a multi-connectivity service”; several of the various optional radio resource configuration manners clearly include PDU session identity and bearer identity)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Han into Fang, since Fang suggests a technique for radio bearer configuration, and Han suggests the beneficial way of including identity information of the DRB and identity information of the PDU session into such bearer configuration and applying such bearer configuration so that a PDU session can be established for communication between base station and terminal (Han, paragraph 53-55, 189-214) in the analogous art of communication.
Even though as discussed above, Fang implicitly teaches sending a Handover Request message including a Handover Preparation Information message to a Evolved Universal Terrestrial Radio Access base station, as a show of good faith to compact prosecution, Examiner had provided prior art to explicitly teach it.
Young from the same or similar fields of endeavor teaches: sending a Handover Request message including a Handover Preparation Information message to a Evolved Universal Terrestrial Radio Access base station (Young, fig 8-9, paragraph 69-70, “In step 805, the source eNB 830 may send HandoverPreparationInformation to a target eNB 831 via a handover request.”; paragraph 1, “The present disclosure relates to wireless telecommunications systems and more particularly to user equipment signaling and base station or Evolved Universal Terrestrial Radio Access Network (E-UTRAN) node B (eNB) signaling in wireless telecommunications systems.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Young into Fang and Han, since Fang suggests a technique for communicating handover request message, and Young suggests the beneficial way of including HandoverPreparationInformation into such message since it’s well-known in the art to include HandoverPreparationInformation in handover request message (Young, fig 8-9, paragraph 69-70) thus conforming to it would ease implementation and improve compatibility in the analogous art of communication.
Even though, as discussed above, Fang implicitly teaches the Handover Preparation Information message including a source RB-ConfigIntra5GC field that includes the at least one radio bearer configuration, as a show of good faith to compact prosecution, Examiner had included prior art to explicitly teach it.
Han 2 from the same or similar fields of endeavor teaches: the Handover Preparation Information message including a source RB-ConfigIntra5GC field that includes the at least one radio bearer configuration (Han 2, paragraph 165-169, “In some implementations (for example, implementations that relate to TS 38.423), a HO REQUEST message is sent by the source NG-RAN node to the target NG-RAN node to request the preparation of resources for a handover… In some implementation (for example, implementations related to TS 36.331), a HandoverPreparationInformation is sent by the source eNB/source RAN to the target eNB or target ng-eNB and used to transfer the E-UTRA RRC information used by the target eNB or target ng-eNB during handover preparation, including UE capability information. The HandoverPreparationInformation message can be defined as follows:… in which the following field descriptions are included… sourceRB-ConfigIntra5GC NR radio bearer config used at intra5GC handover, as defined by RadioBearerConfig IE in TS 38.331”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Han 2 into Fang, Han and Young, since Fang suggests a technique for communicating radio bearer configuration, and Han 2 suggests the beneficial way of including such radio bearer configuration in a source RB-ConfigIntra5GC field of a HandoverPreparationInformation message since it’s well-known in the art to include radio bearer configuration in a source RB-ConfigIntra5GC field of a HandoverPreparationInformation message (Han 2, paragraph 165-169) thus conforming to it would ease implementation and improve compatibility in the analogous art of communication.

For claim 2. Fang, Han, Young and Han 2 disclose all the limitations of claim 1, however Fang doesn’t teach: further comprising the source fifth-generation base station: transmitting Protocol Data Units to the user equipment using the at least one radio bearer.
Han from the same or similar fields of endeavor teaches: further comprising the source fifth-generation base station: transmitting Protocol Data Units to the user equipment using the at least one radio bearer. (Han, paragraph 53-55, “According to a fourteenth aspect, an embodiment of this application provides a communication processing method, applied to a radio access network device or a processor of the radio access network device, and including: establishing a protocol data unit session PDU session for a terminal; and during a process of the PDU session establishment, sending configuration information of a data radio bearer DRB to the terminal, where the configuration information of the DRB includes identity information of the DRB, identity information of the PDU session”; fig 1, gNB (5G base station); also see paragraph 189-214 for more details; implicit that base station and terminal communicate with each other using the bearer after the PDU session is established since that is the whole point of establishing a session; also see paragraph 161, “For example, the access network device sends a downlink data packet of a QoS flow 1 on a DRB 1, and indicates to the UE that the QoS flow 1 has the reflective characteristic. The UE receives the data packet of the QoS flow 1 on the DRB 1”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Han into Fang, Young and Han 2 since Fang suggests a technique for radio bearer configuration, and Han suggests the beneficial way of including identity information of the DRB and identity information of the PDU session into such bearer configuration and applying such bearer configuration so that a PDU session can be established for communication of PDUs between base station and terminal via such DRB (Han, paragraph 53-55, 189-214) in the analogous art of communication.

For claim 3. Fang, Han, Young and Han 2 disclose all the limitations of claim 1, however Fang doesn’t teach: wherein the Handover Preparation Information message is a HandoverPreparationInformation message.
Young from the same or similar fields of endeavor teaches: wherein the Handover Preparation Information message is a HandoverPreparationInformation message (Young, fig 8-9, paragraph 69-70, “In step 805, the source eNB 830 may send HandoverPreparationInformation to a target eNB 831 via a handover request.”; paragraph 1, “The present disclosure relates to wireless telecommunications systems and more particularly to user equipment signaling and base station or Evolved Universal Terrestrial Radio Access Network (E-UTRAN) node B (eNB) signaling in wireless telecommunications systems.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Young into Fang and Han, since Fang suggests a technique for communicating handover request, and Young suggests the beneficial way of including HandoverPreparationInformation into such request since it’s well-known in the art to include HandoverPreparationInformation in handover request message (Young, fig 8-9, paragraph 69-70) thus conforming to it would ease implementation and improve compatibility in the analogous art of communication.

For claim 5. Fang, Han, Young and Han 2 disclose all the limitations of claim 1, and Fang further teaches: wherein the Handover Request message and the Handover Request Acknowledge message are sent in Xn application protocol messages. (Fang, fig 3, paragraph 90-94, “When the core network and the access network adopt different QoS mechanisms and an evolved eNB and a 5G base station cannot identify each other's RRC protocol, the method described above may implement the handover on an Xn interface between the evolved eNB and the 5G base station which can ensure the QoS (e.g., no data packet is lost and no data packet is repeatedly transmitted).”; also see fig 2 for the Xn interface between evolved eNB and 5G base station)

For claim 6. Fang, Han, Young and Han 2 disclose all the limitations of claim 1, and Fang further teaches: wherein the sending the Handover Request message including the Handover Preparation Information message comprises: determining to include the at least one radio bearer configuration in the Handover Preparation Information message based on a capability of the user equipment. (Fang, fig 3, paragraph 90-94, “In step 302, a source base station transmits a handover request message to a target base station when a user equipment (UE) is being handed over from the source base station to the target base station, where the handover request message carries one or more data radio bearer (DRB) information items configured by the source base station for the UE and one or more flow quality of service (Qos) information items configured by a core network side for the UE.”; implicit since the one or more data radio bearer (DRB) information items are configured by the source base station for the UE)

For claim 7. Fang, Han, Young and Han 2 disclose all the limitations of claim 1, and Fang further teaches: wherein the at least one radio bearer is a Data Radio Bearer (DRB) or a Signaling Radio Bearer (SRB). (Fang, fig 3, paragraph 90-94, “In step 302, a source base station transmits a handover request message to a target base station when a user equipment (UE) is being handed over from the source base station to the target base station, where the handover request message carries one or more data radio bearer (DRB) information items configured by the source base station for the UE and one or more flow quality of service (Qos) information items configured by a core network side for the UE.”)

For claim 21. Fang, Han, Young and Han 2 disclose all the limitations of claim 1, and Fang further teaches: wherein the radio bearer configuration includes: a Radio Bearer (RB) identity for a Radio Bearer; or a logical channel configuration (LogicalChannelConfig). (Fang, fig 3, paragraph 90-94, “In step 304, the source base station receives a handover request acknowledgement message transmitted by the target base station. The handover request acknowledgement message carries first DRB configuration information generated by the target base station for the UE according to the handover request message.”; more details about what is included in DRB configuration information in fig 4, paragraph 100-109 which describes the handover process from the perspective of the target base station, “In step 404, the target base station generates first DRB configuration information for the UE according to the handover request message. In step 406, the target base station transmits a handover request acknowledgement message carrying the first DRB configuration information to the source base station. In an exemplary embodiment, the process of generating first DRB configuration information by the target base station for the UE according to the handover request message includes: … determining, by the target base station, the DRB addition modification list and the DRB release list to be the first DRB configuration information. In an exemplary embodiment, each DRB configuration information in the DRB addition modification list includes a first DRB ID and one or more of the following: one or more flow IDs or QoS IDs associated with a DRB corresponding to the first DRB ID, packet data convergence protocol (PDCP) configuration information, radio link control (RLC) configuration information and logical channel configuration information.”)

For claim 22. Fang, Han, Young and Han 2 disclose all the limitations of claim 1, and Fang further teaches: wherein the Handover Preparation Information message does not include an Access Stratum Configuration (AS-Config). (Fang, fig 3, paragraph 90-94, “In step 302, a source base station transmits a handover request message to a target base station when a user equipment (UE) is being handed over from the source base station to the target base station, where the handover request message carries one or more data radio bearer (DRB) information items configured by the source base station for the UE and one or more flow quality of service (Qos) information items configured by a core network side for the UE.”; an Access Stratum Configuration (AS-Config) is not mentioned (not included))

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fang, US 2019/0261240 in view of Han, US 2019/0357076 and Ying, US 2019/0335365 and Young, US 2014/0018085 and Han, US 2022/0159529 (Han 2).

For claim 8. Fang teaches: A method of transferring a radio bearer configuration, the method comprising a source fifth-generation base station (Fang, fig 3, paragraph 90-94, “When the core network and the access network adopt different QoS mechanisms and an evolved eNB and a 5G base station cannot identify each other's RRC protocol, the method described above may implement the handover on an Xn interface between the evolved eNB and the 5G base station which can ensure the QoS (e.g., no data packet is lost and no data packet is repeatedly transmitted).”; handover between evolved eNB and the 5G base station means handover from 5G base station to evolved eNB and vice versa; when handover is from 5G base station to evolved eNB, source base station is 5G base station, target base station is evolved eNB; also see fig 4, paragraph 100-109 and fig 5, paragraph 110-121 for more details about the handover process from the perspectives of the target base station and UE):
sending a Handover Required message including a Handover Preparation Information message for the user equipment to an Access and Mobility Management Function, the Handover Preparation Information message including a sourceRB-ConfigIntra5GC field that includes the at least one radio bearer configuration for communication of Protocol Data Units between the source fifth-generation base station and the user equipment, (Fang, fig 3, paragraph 90-94, “In step 302, a source base station transmits a handover request message to a target base station when a user equipment (UE) is being handed over from the source base station to the target base station, where the handover request message carries one or more data radio bearer (DRB) information items configured by the source base station for the UE and one or more flow quality of service (Qos) information items configured by a core network side for the UE.”); fig 2 clearly shows that base stations communicate with each other directly through Xn interface or indirectly via core network, AMF is part of core network; implicit that a Handover Required message including a Handover Preparation Information message; also implicit that Handover Preparation Information message including a field (a source RB-ConfigIntra5GC field) to carry the radio bearer configuration information)
in response to sending the Handover Required message, receiving a Handover Command message from the Access and Mobility Management Function that includes an Evolved Universal Terrestrial Radio Access RRC message including a radio bearer configuration based in part on the at least one radio bearer configuration for communication of Protocol Data Units between the source fifth-generation base station and the user equipment, the included radio bearer configuration including a radio link control (RLC) configuration; (Fang, fig 3, paragraph 90-94, “In step 304, the source base station receives a handover request acknowledgement message transmitted by the target base station. The handover request acknowledgement message carries first DRB configuration information generated by the target base station for the UE according to the handover request message.”; more details about what is included in DRB configuration information in fig 4, paragraph 100-109 which describes the handover process from the perspective of the target base station, “In step 404, the target base station generates first DRB configuration information for the UE according to the handover request message. In step 406, the target base station transmits a handover request acknowledgement message carrying the first DRB configuration information to the source base station. In an exemplary embodiment, the process of generating first DRB configuration information by the target base station for the UE according to the handover request message includes: … determining, by the target base station, the DRB addition modification list and the DRB release list to be the first DRB configuration information. In an exemplary embodiment, each DRB configuration information in the DRB addition modification list includes a first DRB ID and one or more of the following: one or more flow IDs or QoS IDs associated with a DRB corresponding to the first DRB ID, packet data convergence protocol (PDCP) configuration information, radio link control (RLC) configuration information and logical channel configuration information.”; fig 2 clearly shows that base stations communicate with each other directly through Xn interface or indirectly via core network, AMF is part of core network; DRB configuration information generated by the target base station for the UE is an Evolved Universal Terrestrial Radio Access Radio Resource Control (RRC) message since it is radio resource control information from the target base station (evolved eNB))
and transmitting a Radio Resource Control message including the Evolved Universal Terrestrial Radio Access Radio Resource Control message to the user equipment that is effective to cause the user equipment to perform a handover to a target Evolved Universal Terrestrial Radio Access base station. (Fang, fig 3, paragraph 90-94, “In step 306, the source base station transmits a radio resource control (RRC) connection reconfiguration message carrying the first DRB configuration information to the UE, where the first DRB configuration information is used for being configured radio resources by the UE.” first DRB configuration information is an Evolved Universal Terrestrial Radio Access Radio Resource Control message since it is control information from the target base station (evolved eNB); more details from the perspective of the UE in fig 5, paragraph 110-121, “In step 502, when a user equipment (UE) is being handed over from a source base station to a target base station, the UE receives a radio resource control (RRC) connection reconfiguration message carrying DRB configuration information transmitted by the source base station… the process of the UE configuring radio resources according to the DRB configuration information in the RRC connection reconfiguration message includes: configuring, by the UE, radio resources for the first DRB according to each tuple information in the DRB addition modification list, and releasing radio resources of the second DRB corresponding to the second DRB ID according to the second DRB ID in the each tuple information in the DRB release list.”)
Fang doesn’t teach: applying at least one radio bearer configuration to configure at least one radio bearer for communication of Protocol Data Units between the source fifth-generation base station and a user equipment;… the at least one radio bearer configuration including a Protocol Data Unit (PDU) Session Identity and a radio bearer identity, the PDU Session Identity being different than the radio bearer identity.
Han from the same or similar fields of endeavor teaches: applying at least one radio bearer configuration to configure at least one radio bearer for communication of Protocol Data Units between the source fifth-generation base station and a user equipment;… the at least one radio bearer configuration including a Protocol Data Unit (PDU) Session Identity and a radio bearer identity, the PDU Session Identity being different than the radio bearer identity (Han, paragraph 53-55, “According to a fourteenth aspect, an embodiment of this application provides a communication processing method, applied to a radio access network device or a processor of the radio access network device, and including: establishing a protocol data unit session PDU session for a terminal; and during a process of the PDU session establishment, sending configuration information of a data radio bearer DRB to the terminal, where the configuration information of the DRB includes identity information of the DRB, identity information of the PDU session”; fig 1, gNB (5G base station); also see paragraph 189-214 for more details, “This embodiment of this application provides the following several optional radio resource configuration manners… The radio resource configuration solution provided in this embodiment… may be applied to a plurality of scenarios such as an RRC process, a handover process, and addition, release, or modifying process of a multi-connectivity service”; several of the various optional radio resource configuration manners clearly include PDU session identity and bearer identity)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Han into Fang, since Fang suggests a technique for radio bearer configuration, and Han suggests the beneficial way of including identity information of the DRB and identity information of the PDU session into such bearer configuration and applying such bearer configuration so that a PDU session can be established for communication between base station and terminal (Han, paragraph 53-55, 189-214) in the analogous art of communication.
Even though as discussed above, Fang implicitly teaches the sending of Handover Required message to an AMF and receiving a Handover Command message from the AMF since fig 2 clearly shows base stations communicate with each other directly through Xn interface or indirectly via core network, AMF is part of core network, however as a show of good faith in order to compact prosecution, Examiner had also provided prior art below to explicitly teach it.
Ying from the same or similar fields of endeavor teaches: sending of Handover Required message to an AMF and receiving a Handover Command message from the AMF (Ying, fig 3A-B, paragraph 68-98, “A process of performing handover from a 5G network (a source system) to a 4G network (a target system) is described in the figure… S302. The radio access network node NG-RAN sends, to a source mobility management function entity AMF, a user terminal handover request… S312. The source mobility management function entity AMF sends a handover command to the source radio access network node NG-RAN.”; please notes even though fig 3A, paragraph 68-98 discusses AMF and MME as two separate entities, it can be just one entity as discussed in fig 2, paragraph 8, “In addition, a plurality of SMFs and UPF functions exist in the network, and a universal mobility management entity AMF is shared.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ying into Fang and Han, since Fang suggests a technique for handover, and Ying suggests the beneficial way of including function entities such as AMF, MME into such handover so that successful execution of the inter-RAT network handover is ensured, and data service continuity is ensured (Ying, paragraph 12) in the analogous art of communication.
Even though, as discussed above, Fang implicitly teaches sending a Handover Required message including a Handover Preparation Information message for the user equipment to an Access and Mobility Management Function, as a show of good faith to compact prosecution, Examiner had provided prior art to explicitly teach it.
Young from the same or similar fields of endeavor teaches: sending a Handover Required message including a Handover Preparation Information message for the user equipment to an Access and Mobility Management Function (Young, fig 8-9, paragraph 69-70, “In step 905, the source eNB 930 may send a handover required message to the MME 940 containing a HandoverPreparationInformation.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Young into Fang, Han and Ying, since Fang suggests a technique for communicating handover required message, and Young suggests the beneficial way of including HandoverPreparationInformation into such message since it’s well-known in the art to include HandoverPreparationInformation in handover required message (Young, fig 8-9, paragraph 69-70) thus conforming to it would ease implementation and improve compatibility in the analogous art of communication.
Even though, as discussed above, Fang implicitly teaches the Handover Preparation Information message including a sourceRB-ConfigIntra5GC field that includes the at least one radio bearer configuration, as a show of good faith to compact prosecution, Examiner had included prior art to explicitly teach it.
Han 2 from the same or similar fields of endeavor teaches: the Handover Preparation Information message including a sourceRB-ConfigIntra5GC field that includes the at least one radio bearer configuration (Han 2, paragraph 165-169, “In some implementations (for example, implementations that relate to TS 38.423), a HO REQUEST message is sent by the source NG-RAN node to the target NG-RAN node to request the preparation of resources for a handover… In some implementation (for example, implementations related to TS 36.331), a HandoverPreparationInformation is sent by the source eNB/source RAN to the target eNB or target ng-eNB and used to transfer the E-UTRA RRC information used by the target eNB or target ng-eNB during handover preparation, including UE capability information. The HandoverPreparationInformation message can be defined as follows:… in which the following field descriptions are included… sourceRB-ConfigIntra5GC NR radio bearer config used at intra5GC handover, as defined by RadioBearerConfig IE in TS 38.331”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Han 2 into Fang, Han, Ying and Young, since Fang suggests a technique for communicating radio bearer configuration, and Han 2 suggests the beneficial way of including such radio bearer configuration in a source RB-ConfigIntra5GC field of a HandoverPreparationInformation message since it’s well-known in the art to include radio bearer configuration in a source RB-ConfigIntra5GC field of a HandoverPreparationInformation message (Han 2, paragraph 165-169) thus conforming to it would ease implementation and improve compatibility in the analogous art of communication.

For claim 9. Fang, Han, Ying, Young and Han 2 disclose all the limitations of claim 8, however Fang doesn’t teach:  further comprising the source fifth-generation base station: transmitting Protocol Data Units to the user equipment using the at least one radio bearer.
Han from the same or similar fields of endeavor teaches: further comprising the source fifth-generation base station: transmitting Protocol Data Units to the user equipment using the at least one radio bearer (Han, paragraph 53-55, “According to a fourteenth aspect, an embodiment of this application provides a communication processing method, applied to a radio access network device or a processor of the radio access network device, and including: establishing a protocol data unit session PDU session for a terminal; and during a process of the PDU session establishment, sending configuration information of a data radio bearer DRB to the terminal, where the configuration information of the DRB includes identity information of the DRB, identity information of the PDU session”; fig 1, gNB (5G base station); also see paragraph 189-214 for more details; implicit that base station and terminal communicate with each other using the bearer after the PDU session is established since that is the whole point of establishing a session; also see paragraph 161, “For example, the access network device sends a downlink data packet of a QoS flow 1 on a DRB 1, and indicates to the UE that the QoS flow 1 has the reflective characteristic. The UE receives the data packet of the QoS flow 1 on the DRB 1”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Han into Fang, Ying, Young and Han 2 since Fang suggests a technique for radio bearer configuration, and Han suggests the beneficial way of including identity information of the DRB and identity information of the PDU session into such bearer configuration and applying such bearer configuration so that a PDU session can be established for communication of PDUs between base station and terminal via such DRB (Han, paragraph 53-55, 189-214) in the analogous art of communication.

For claim 10. Fang, Han, Ying, Young and Han 2 disclose all the limitations of claim 8, however Fang doesn’t teach: wherein the Handover Preparation Information message is a HandoverPreparationInformation message.
Young from the same or similar fields of endeavor teaches: wherein the Handover Preparation Information message is a HandoverPreparationInformation message (Young, fig 8-9, paragraph 69-70, “In step 905, the source eNB 930 may send a handover required message to the MME 940 containing a HandoverPreparationInformation.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Young into Fang, Han, Ying and Han 2 since Fang suggests a technique for communicating handover required message, and Young suggests the beneficial way of including HandoverPreparationInformation into such message since it’s well-known in the art to include HandoverPreparationInformation in handover required message (Young, fig 8-9, paragraph 69-70) thus conforming to it would ease implementation and improve compatibility in the analogous art of communication.

For claim 11. Fang, Han, Ying, Young and Han 2 disclose all the limitations of claim 8, however Fang doesn’t teach: wherein the sending the Handover Required message to the Access and Mobility Management Function directs the Access and Mobility Management Function to send a Handover Request message including the Handover Preparation Information message to the Evolved Universal Terrestrial Radio Access base station. 
Young from the same or similar fields of endeavor teaches: wherein the sending the Handover Required message to the Access and Mobility Management Function directs the Access and Mobility Management Function to send a Handover Request message including the Handover Preparation Information message to the Evolved Universal Terrestrial Radio Access base station. (Young, fig 8-9, paragraph 69-70, “In step 905, the source eNB 930 may send a handover required message to the MME 940 containing a HandoverPreparationInformation. In step 906, the MME 940 may forward the HandoverPreparationInformation to the target eNB 931 via a handover request.”; paragraph 1, “The present disclosure relates to wireless telecommunications systems and more particularly to user equipment signaling and base station or Evolved Universal Terrestrial Radio Access Network (E-UTRAN) node B (eNB) signaling in wireless telecommunications systems.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Young into Fang, Han, Ying and Han 2 since Fang suggests a technique for communicating handover required message, and Young suggests the beneficial way of including HandoverPreparationInformation into such message and having MME forward such HandoverPreparationInformation to the target base station via a handover request so that the target base station can perform admission control according to such HandoverPreparationInformation (Young, fig 8-9, paragraph 69-70) in the analogous art of communication.

For claim 12. Fang, Han, Ying, Young and Han 2 disclose all the limitations of claim 8, however Fang doesn’t teach: wherein the sending the Handover Required message to the Access and Mobility Management Function directs the Access and Mobility Management Function to send a Relocation Request message, including the Handover Preparation Information message, to a Mobility Management Entity.
Ying from the same or similar fields of endeavor teaches: wherein the sending the Handover Required message to the Access and Mobility Management Function directs the Access and Mobility Management Function to send a Relocation Request message, including the Handover Preparation Information message, to a Mobility Management Entity. (Ying, fig 3A-B, paragraph 68-98, “S306. The source mobility management function entity AMF sends a relocation request to a target mobility management function entity MME, where the relocation request is used to instruct the target mobility management function entity to perform inter-RAT network handover on the user terminal.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ying into Fang, Han, Young and Han 2, since Fang suggests a technique for handover, and Ying suggests the beneficial way of including function entities such as AMF, MME into such handover and having AMF and MME communicate with each other during such handover so that successful execution of the inter-RAT network handover is ensured, and data service continuity is ensured (Ying, paragraph 12) in the analogous art of communication.

For claim 13. Fang, Han, Ying, Young and Han 2 disclose all the limitations of claim 8, and Fang further teaches: wherein the sending the Handover Required message including the Handover Preparation Information message comprises: determining to include the at least one radio bearer configuration in the Handover Preparation Information message based on a capability of the user equipment. (Fang, fig 3, paragraph 90-94, “In step 302, a source base station transmits a handover request message to a target base station when a user equipment (UE) is being handed over from the source base station to the target base station, where the handover request message carries one or more data radio bearer (DRB) information items configured by the source base station for the UE and one or more flow quality of service (Qos) information items configured by a core network side for the UE.”; implicit since the one or more data radio bearer (DRB) information items are configured by the source base station for the UE)

For claim 14. Fang, Han, Ying, Young and Han 2 disclose all the limitations of claim 8, and Fang further teaches: wherein the at least one radio bearer is a Data Radio Bearer (DRB) or a Signaling Radio Bearer (SRB). (Fang, fig 3, paragraph 90-94, “In step 302, a source base station transmits a handover request message to a target base station when a user equipment (UE) is being handed over from the source base station to the target base station, where the handover request message carries one or more data radio bearer (DRB) information items configured by the source base station for the UE and one or more flow quality of service (Qos) information items configured by a core network side for the UE.”)

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fang, US 2019/0261240 in view of Han, US 2019/0357076 and Shi, US 2019/0335521 and 3GPP, “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Radio Resource Control (RRC); Protocol specification (Release 15)”.

For claim 15. Fang teaches: A method of transferring a radio bearer configuration, the method comprising a user equipment (Fang, fig 5, paragraph 110-121, “In step 502, when a user equipment (UE) is being handed over from a source base station to a target base station, the UE receives a radio resource control (RRC) connection reconfiguration message carrying DRB configuration information transmitted by the source base station.”; also see fig 3, paragraph 90-94 and fig 4, paragraph 100-109 for more details about the handover process from the perspectives of the source base station and the target base station): 
receiving a Radio Resource Control message including an Evolved Universal Terrestrial Radio Access Radio Resource Control message from the source fifth-generation base station, the Evolved Universal Terrestrial Radio Access Radio Resource Control message including at least one Radio Link Control configuration associated with the at least one radio bearer; (Fang, fig 5, paragraph 110-121, “In step 502, when a user equipment (UE) is being handed over from a source base station to a target base station, the UE receives a radio resource control (RRC) connection reconfiguration message carrying DRB configuration information transmitted by the source base station. The DRB configuration information is generated by the target base station for the UE according to a handover request message”; more details about what is included in DRB configuration information in fig 4, paragraph 100-109 which describes the handover process from the perspective of the target base station, “In step 404, the target base station generates first DRB configuration information for the UE according to the handover request message. In step 406, the target base station transmits a handover request acknowledgement message carrying the first DRB configuration information to the source base station. In an exemplary embodiment, the process of generating first DRB configuration information by the target base station for the UE according to the handover request message includes: … determining, by the target base station, the DRB addition modification list and the DRB release list to be the first DRB configuration information. In an exemplary embodiment, each DRB configuration information in the DRB addition modification list includes a first DRB ID and one or more of the following: one or more flow IDs or QoS IDs associated with a DRB corresponding to the first DRB ID, packet data convergence protocol (PDCP) configuration information, radio link control (RLC) configuration information and logical channel configuration information.”; implicit that RLC configuration information is associated with DRB ID since RLC configuration information is part of DRB configuration information which includes DRB ID and RLC configuration information; DRB configuration information is an Evolved Universal Terrestrial Radio Access Radio Resource Control message since it is control information from the target base station (evolved eNB); fig 3, paragraph 90-94, “When the core network and the access network adopt different QoS mechanisms and an evolved eNB and a 5G base station cannot identify each other's RRC protocol, the method described above may implement the handover on an Xn interface between the evolved eNB and the 5G base station which can ensure the QoS (e.g., no data packet is lost and no data packet is repeatedly transmitted).”; handover between evolved eNB and the 5G base station means handover from 5G base station to evolved eNB and vice versa) 
associating the at least one Radio Link Control configuration to the at least one radio bearer of the at least one radio bearer configuration based on the at least one Radio Link Control configuration and the at least one radio bearer configuration having the same radio bearer identity; (Fang, fig 5, paragraph 110-121, “In step 502, when a user equipment (UE) is being handed over from a source base station to a target base station, the UE receives a radio resource control (RRC) connection reconfiguration message carrying DRB configuration information transmitted by the source base station. The DRB configuration information is generated by the target base station for the UE according to a handover request message”; more details about what is included in DRB configuration information in fig 4, paragraph 100-109 which describes the handover process from the perspective of the target base station, “In step 404, the target base station generates first DRB configuration information for the UE according to the handover request message. In step 406, the target base station transmits a handover request acknowledgement message carrying the first DRB configuration information to the source base station. In an exemplary embodiment, the process of generating first DRB configuration information by the target base station for the UE according to the handover request message includes: … determining, by the target base station, the DRB addition modification list and the DRB release list to be the first DRB configuration information. In an exemplary embodiment, each DRB configuration information in the DRB addition modification list includes a first DRB ID and one or more of the following: one or more flow IDs or QoS IDs associated with a DRB corresponding to the first DRB ID, packet data convergence protocol (PDCP) configuration information, radio link control (RLC) configuration information and logical channel configuration information.”; implicit that RLC configuration information is associated with DRB ID (based on the RLC configuration information and the DRB configuration information have the same DRB ID since both RLC configuration information and DRB configuration information are for the same DRB) since RLC configuration information is part of DRB configuration information which includes DRB ID and RLC configuration information)
based on the received Radio Resource Control message, configuring for a handover to a target Evolved Universal Terrestrial Radio Access base station; and transmitting an Evolved Universal Terrestrial Radio Access Radio Resource Control response message to the target Evolved Universal Terrestrial Radio Access base station. (Fang, fig 5, paragraph 110-121, “In step 502, when a user equipment (UE) is being handed over from a source base station to a target base station, the UE receives a radio resource control (RRC) connection reconfiguration message carrying DRB configuration information transmitted by the source base station… In step 504, the UE configures radio resources according to the DRB configuration information in the RRC connection reconfiguration message… In an exemplary embodiment, the configuring radio resources for the first DRB includes one or more of the following: reestablishing PDCP; reestablishing RLC; reconfiguring the PDCP according to the PDCP configuration information; reconfiguring the RLC according to the RLC configuration information; reconfiguring a logical channel according to the logical channel configuration information; and reconfiguring an association relationship between the first DRB and the flow ID or QoS ID according to the flow ID or QoS ID associated with the first DRB.”; implicit that UE communicates with target base station since UE is handed over to target base station)
Fang doesn’t teach: receiving at least one radio bearer configuration to configure at least one radio bearer for communication of Protocol Data Units between a source fifth-generation base station and the user equipment; 
Han from the same or similar fields of endeavor teaches: receiving at least one radio bearer configuration to configure at least one radio bearer for communication of Protocol Data Units between a source fifth-generation base station and the user equipment; (Han, paragraph 53-55, “According to a fourteenth aspect, an embodiment of this application provides a communication processing method, applied to a radio access network device or a processor of the radio access network device, and including: establishing a protocol data unit session PDU session for a terminal; and during a process of the PDU session establishment, sending configuration information of a data radio bearer DRB to the terminal, where the configuration information of the DRB includes identity information of the DRB, identity information of the PDU session”; fig 1, gNB (5G base station); also see paragraph 189-214 for more details, “This embodiment of this application provides the following several optional radio resource configuration manners… The radio resource configuration solution provided in this embodiment… may be applied to a plurality of scenarios such as an RRC process, a handover process, and addition, release, or modifying process of a multi-connectivity service”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Han into Fang, since Fang suggests a technique for radio bearer configuration, and Han suggests the beneficial way of communicating such bearer configuration to the terminal so that a PDU session associated with such bearer can be established for communication of PDUs between base station and terminal (Han, paragraph 53-55, 189-214) in the analogous art of communication.
Fang and Han don’t teach: the at least one radio bearer configuration including a data radio bearer (DRB) identity and a signaling radio bearer (SRB) identity;
Shi from the same or similar fields of endeavor teaches: the at least one radio bearer configuration including a data radio bearer (DRB) identity and a signaling radio bearer (SRB) identity; (Shi, paragraph 245, “The NR gNB reserves a corresponding resource for the terminal, creates a corresponding SRB, and sends related configuration information to the terminal by using an RRC message of the MeNB. The configuration information includes at least one of the following: a configuration related to a signaling radio bearer (for example, an SRB ID), a bearer-related configuration (for example, a DRB ID), an RLC configuration, a PDCP configuration, and the like.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Shi into Fang and Han, since Han suggests a technique for communicating radio bearer configuration, and Shi suggests the beneficial way of including a data radio bearer (DRB) identity and a signaling radio bearer (SRB) identity into such bearer configuration (Shi, paragraph 245) so that both data radio bearer and signaling radio bearer can be configured for communication of data and signaling in the analogous art of communication.
Even though, as discussed above, Fang implicitly teaches at least one Radio Link Control configuration associated with the at least one radio bearer; associating the at least one Radio Link Control configuration to the at least one radio bearer of the at least one radio bearer configuration based on the at least one Radio Link Control configuration and the at least one radio bearer configuration have the same radio bearer identity, as a show of good faith to compact prosecution, Examiner had also provided prior art to explicitly teach it.
3GPP from the same or similar fields of endeavor teaches: at least one Radio Link Control configuration associated with the at least one radio bearer; associating the at least one Radio Link Control configuration to the at least one radio bearer of the at least one radio bearer configuration based on the at least one Radio Link Control configuration and the at least one radio bearer configuration have the same radio bearer identity; (3GPP, page 112-114, section 5.3.10.3, section 5.3.10.3a1, “The UE shall:… if rlc-Config is received, establish an MCG RLC entity or entities in accordance with the received rlcConfig…  after processing nr-RadioBearerConfig1 and nr-RadioBearerConfig2 if present in the RRCConnectionReconfiguration message which triggered the execution of the DRB addition/modification procedure, associate MCG RLC bearer with the NR PDCP entity associated with the same value of drb-Identity in the current UE configuration as specified in TS 38.331 [82]… if a DRB was configured with the same eps-BearerIdentity (fullConfig or change to E-UTRA PDCP): associate the established DRB with corresponding included eps-BearerIdentity…  if the DRB indicated by drb-Identity is an MCG DRB or configured with MCG RLC bearer in EN-DC (reconfigure MCG RLC bearer for EN-DC or reconfigure MCG DRB):… if the rlc-Config is included: if reestablishRLC is received, re-establish the RLC entity of this DRB; reconfigure the RLC entity or entities in accordance with the received rlc-Config… Removal and addition of the same drb-Identity in a single radioResourceConfigDedicated is not supported. In case drb-Identity is removed and added due to handover or re-establishment with the full configuration option, the eNB can use the same value of drb-Identity.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of 3GPP into Fang, Han and Shi, since Fang suggests a technique for communicating radio bearer configuration information and RLC configuration information, and 3GPP suggests the beneficial way of associating such RLC configuration information with the bearer entity of such radio bearer configuration information when the RLC configuration information and radio bearer configuration information have the same bearer identity to conform with standards (3GPP, page 112-114, section 5.3.10.3, section 5.3.10.3a1) thus would ease implementation and improve compatibility in the analogous art of communication.

For claim 16. Fang, Han, Shi and 3GPP disclose all the limitations of claim 15, however Fang doesn’t teach: further comprising the user equipment: transmitting Protocol Data Units to the source fifth-generation base station using the at least one radio bearer.
Han from the same or similar fields of endeavor teaches: further comprising the user equipment: transmitting Protocol Data Units to the source fifth-generation base station using the at least one radio bearer. (Han, paragraph 53-55, “According to a fourteenth aspect, an embodiment of this application provides a communication processing method, applied to a radio access network device or a processor of the radio access network device, and including: establishing a protocol data unit session PDU session for a terminal; and during a process of the PDU session establishment, sending configuration information of a data radio bearer DRB to the terminal, where the configuration information of the DRB includes identity information of the DRB, identity information of the PDU session”; fig 1, gNB (5G base station); also see paragraph 189-214 for more details; implicit that base station and terminal communicate with each other using the bearer after the PDU session is established since that is the whole point of establishing a session; also see paragraph 161, “For example, the access network device sends a downlink data packet of a QoS flow 1 on a DRB 1, and indicates to the UE that the QoS flow 1 has the reflective characteristic. The UE receives the data packet of the QoS flow 1 on the DRB 1”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Han into Fang, Shi and 3GPP since Fang suggests a technique for radio bearer configuration, and Han suggests the beneficial way of including identity information of the DRB and identity information of the PDU session into such bearer configuration and applying such bearer configuration so that a PDU session can be established for communication of PDUs between base station and terminal via such DRB (Han, paragraph 53-55, 189-214) in the analogous art of communication.

For claim 17. Fang, Han, Shi and 3GPP disclose all the limitations of claim 16, and Fang further teaches: further comprising the user equipment: using the Radio Link Control configuration to transmit Protocol Data Units to the target Evolved Universal Terrestrial Radio Access base station using a radio bearer of the at least one radio bearer. (Fang, fig 5, paragraph 110-121, “In step 502, when a user equipment (UE) is being handed over from a source base station to a target base station, the UE receives a radio resource control (RRC) connection reconfiguration message carrying DRB configuration information transmitted by the source base station… In step 504, the UE configures radio resources according to the DRB configuration information in the RRC connection reconfiguration message… In an exemplary embodiment, the configuring radio resources for the first DRB includes one or more of the following: reestablishing PDCP; reestablishing RLC; reconfiguring the PDCP according to the PDCP configuration information; reconfiguring the RLC according to the RLC configuration information; reconfiguring a logical channel according to the logical channel configuration information; and reconfiguring an association relationship between the first DRB and the flow ID or QoS ID according to the flow ID or QoS ID associated with the first DRB.”; implicit that UE communicates with target base station using the various configurations since UE is handed over to target base station)

For claim 18. Fang, Han, Shi and 3GPP disclose all the limitations of claim 15, and Fang further teaches: wherein the at least one radio bearer configuration configures a first radio bearer and a second radio bearer, (Fang, fig 4, paragraph 100-109, “The handover request message carries one or more DRB information items configured by the source base station for the UE and one or more flow QoS information items configured by a core network side for the UE… In an exemplary embodiment, the process of generating first DRB configuration information by the target base station for the UE according to the handover request message includes: putting, by the target base station, DRB configuration information corresponding to a first DRB in the DRB information items which the target base station agrees to establish into a DRB addition modification list, and putting a DRB ID corresponding to a second DRB in the DRB information items which the target base station does not agree to establish into a DRB release list;”)
and transmitting Protocol Data Units to the target Evolved Universal Terrestrial Radio Access base station using the second radio bearer. (Fang, fig 5, paragraph 110-121, “In step 502, when a user equipment (UE) is being handed over from a source base station to a target base station, the UE receives a radio resource control (RRC) connection reconfiguration message carrying DRB configuration information transmitted by the source base station… In step 504, the UE configures radio resources according to the DRB configuration information in the RRC connection reconfiguration message… In an exemplary embodiment, the configuring radio resources for the first DRB includes one or more of the following: reestablishing PDCP; reestablishing RLC; reconfiguring the PDCP according to the PDCP configuration information; reconfiguring the RLC according to the RLC configuration information; reconfiguring a logical channel according to the logical channel configuration information; and reconfiguring an association relationship between the first DRB and the flow ID or QoS ID according to the flow ID or QoS ID associated with the first DRB.”; implicit that UE communicates with target base station since UE is handed over to target base station)
Fang doesn’t teach: the method further comprising the user equipment: transmitting Protocol Data Units to the source fifth-generation base station using the first radio bearer.
Han from the same or similar fields of endeavor teaches: the method further comprising the user equipment: transmitting Protocol Data Units to the source fifth-generation base station using the first radio bearer; (Han, paragraph 53-55, “According to a fourteenth aspect, an embodiment of this application provides a communication processing method, applied to a radio access network device or a processor of the radio access network device, and including: establishing a protocol data unit session PDU session for a terminal; and during a process of the PDU session establishment, sending configuration information of a data radio bearer DRB to the terminal, where the configuration information of the DRB includes identity information of the DRB, identity information of the PDU session”; fig 1, gNB (5G base station); also see paragraph 189-214 for more details; implicit that base station and terminal communicate with each other using the bearer after the PDU session is established since that is the whole point of establishing a session; also see paragraph 161, “For example, the access network device sends a downlink data packet of a QoS flow 1 on a DRB 1, and indicates to the UE that the QoS flow 1 has the reflective characteristic. The UE receives the data packet of the QoS flow 1 on the DRB 1”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Han into Fang, Shi and 3GPP since Fang suggests a technique for radio bearer configuration, and Han suggests the beneficial way of including identity information of the DRB and identity information of the PDU session into such bearer configuration and applying such bearer configuration so that a PDU session can be established for communication of PDUs between base station and terminal via such DRB (Han, paragraph 53-55, 189-214) in the analogous art of communication.

For claim 19. Fang, Han, Shi and 3GPP disclose all the limitations of claim 15, and Fang further teaches: wherein the Radio Link Control configuration is associated with the at least one radio bearer. (Fang, fig 4, paragraph 100-109, “In an exemplary embodiment, each DRB configuration information in the DRB addition modification list includes a first DRB ID and one or more of the following: one or more flow IDs or QoS IDs associated with a DRB corresponding to the first DRB ID, packet data convergence protocol (PDCP) configuration information, radio link control (RLC) configuration information and logical channel configuration information.”)

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fang, US 2019/0261240 in view of Han, US 2019/0357076 and Young, US 2014/0018085 and Han, US 2022/0159529 (Han 2) and further in view of Agrawal, US 2013/0084864.

For claim 23. Fang, Han, Young and Han 2 disclose all the limitations of claim 1, however Fang doesn’t teach: wherein the Handover Preparation Information message includes an Access Stratum Configuration (AS-Config), and wherein the AS-Config includes a plurality of configurations, and wherein the plurality of configurations includes at least one of a measurement configuration (MeasConfig) or a radio resource configuration (RadioResourceConfigDedicated). 
Agrawal from the same or similar fields of endeavor teaches: wherein the Handover Preparation Information message includes an Access Stratum Configuration (AS-Config), and wherein the AS-Config includes a plurality of configurations, and wherein the plurality of configurations includes at least one of a measurement configuration (MeasConfig) or a radio resource configuration (RadioResourceConfigDedicated) (Agrawal, paragraph 57, “source eNB j sends a X2 Handover Request message to the target eNB i. As per the 3GPP specification, this message contains the " Handover Preparation Information" IE prepared by source cell j's radio resource control (RRC), and in this, the full measurement configuration used for the UE at the source eNB is included (e.g. in the AS-Config which contains the full MeasConfig for the UE u)--including the Cell Individual Offset for cell i. In 3GPP release 10, the Handover Preparation Info is allowed to send the UE's RSRP/RSRQ measurement results as well.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Agrawal into Fang, Han, Young and Han 2, since Fang suggests a technique for communicating handover request, and Agrawal suggests the beneficial way of including AS-Config which contains the full MeasConfig for the UE into such message since such information is well-known to be included with handover request message (Agrawal, paragraph 57) thus including it would ease implementation, improve compatibility, and allow the target base station to know about the MeasConfig for the UE in the analogous art of communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462